Title: To James Madison from Levi Lincoln, 29 December 1801 (Abstract)
From: Lincoln, Levi
To: Madison, James


29 December 1801, Washington. In reply to JM’s note [not found] enclosing Indiana territorial governor’s letter of inquiry [not found], gives opinion on 3 Mar. 1791 law confirming pre-Revolutionary land titles in Illinois country and making grants to certain settlers in the region.
 

   RC (DNA: RG 60, Letters from and Opinions of Attorneys General). 6 pp.; docketed by Wagner. Printed in Benjamin F. Hall, ed., Official Opinions of the Attorneys General of the United States, Advising the Presidents and Heads of Departments, in Relation to Their Official Duties (5 vols.; Washington, 1852), 1:95–99, and in Carter, Territorial Papers, Indiana, 7:38–41.


   See U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:221–22.

